Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 28, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*1025Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment for personal and noncompelling reasons. The record establishes that claimant quit his employment as a route service representative in order to relocate his family to an area where the cost of living was less so that his wife could stop working and stay home with their children. Although claimant and his manager tried to arrange a transfer for claimant within the company to a facility close to claimant’s new home, no specific employment position was offered or definite start date given. Absent a firm offer of employment, the Board’s decision ruling that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause will not be disturbed (see Matter of Kennedy [Commissioner of Labor], 294 AD2d 700 [2002]; Matter of Spinelli [Commissioner of Labor], 250 AD2d 920, 921 [1998]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.